Citation Nr: 0005545	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-49 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to November 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) August 1994 rating decision which denied 
service connection for chronic right ankle disability.  
Subsequently, the claims file was transferred to the Houston 
RO which now has jurisdiction over this case.  

In September 1997, January 1998, and January 1999, the case 
was remanded to the RO for additional development of the 
evidence.  Also, in January 1999, the issues of service 
connection for bilateral hearing loss and headaches were 
denied by the Board.  


REMAND

In the January 1999 remand, the RO was requested, in 
pertinent part, to afford the veteran a VA orthopedic 
examination to determine the nature and etiology of any 
current right ankle disability.  

In May 1999, the RO requested the VA Medical Center (MC) in 
Houston to schedule the veteran for an orthopedic 
examination, informing the VAMC of his current address of 
record.  A June 30, 1999 computer-generated printout from the 
Houston VAMC reveals that the veteran failed to report for 
orthopedic examination scheduled on June 29, 1999.  However, 
the record does not contain a copy of the notification letter 
to the veteran informing him of the time and place of such 
examination, of his duty to report for same pursuant to 
38 C.F.R. § 3.326(a) (1999), and of the consequences of his 
failure to report for the scheduled examination under 
38 C.F.R. § 3.655 (1999).  If available, a notification 
letter informing him of the time and place of the June 29, 
1999 VA orthopedic examination must be associated with the 
claims folder, as requested below.

The Board notes that, in August 1999, the RO issued a 
supplemental statement of the case and, on September 8, 1999, 
mailed it to the veteran's address of record.  A review of 
the record reveals that the supplemental statement of the 
case was returned to the RO as undeliverable.  As evidenced 
by a September 15, 1999 report of contact, executed by the 
veteran's representative, numerous attempts were made by the 
RO to ascertain his whereabouts in order to ensure delivery 
to him of the August 1999 supplemental statement of the case.  
Finally, in October 1999, the veteran informed the RO of his 
current address, and the supplemental statement of the case 
was again mailed to him on November 8, 1999.  This time, the 
supplemental statement of the case appears to have reached 
its destination as it was not returned to the RO by the 
postal authorities.  

Although it appears that the RO was finally able to locate 
the veteran, the veteran is reminded that it is his burden to 
keep VA apprised of his whereabouts.  If he does not do so, 
there is no duty on the part of VA to turn up heaven and 
earth to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  If it is necessary to schedule the veteran for 
another VA orthopedic examination, the RO should ensure that 
notification thereof is mailed to his current address of 
record.

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO must supply for the record a 
copy of the notification letter to the 
veteran informing him to report for his 
VA orthopedic examination, scheduled for 
June 29, 1999; a copy of any official 
report of contact by telephone from RO 
personnel concerning the above scheduled 
examination should likewise be added to 
the record, if available.

2.  Only if a copy of the notification 
letter is unavailable for association 
with the claims folder or if it appears 
that the veteran did not receive the 
notification letter (e.g., if it was 
returned to the Houston VAMC as 
undeliverable), the veteran should be 
afforded another opportunity to report 
for VA orthopedic examination to 
determine the nature and etiology of any 
right ankle disability found.  When 
scheduling the examination, the veteran 
must be notified (at his last known 
address) of the time and place of the 
examination, his duty to report for same 
under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to him 
must be documented in the claims folder.  
The claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  All 
indicated testing should be 
accomplished, and a definitive diagnosis 
would be very useful.  The examiner 
should be requested to provide an 
opinion as to whether it is as likely as 
not that any right ankle disability 
found is causally related to service.  
To the extent possible, the examiner 
should be asked to comment on any in-
service right ankle pathology which may 
be distinguished from post-service 
pathology; if so, the examiner should 
explain such distinction.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinion, remedial action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


